DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exceptions without significantly more. The claims recite certain methods of organizing human activity and/or mental processes. This judicial exception is not integrated into a practical application because the recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recites generic computer components, which are well-understood, routine, and conventional.

Revised Patent Subject Matter Eligibility Guidance
The USPTO has published revised guidance on the application of § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”). Under the Guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance, Step 2A, prong 1); and

(Guidance, Step 2A, prong 2).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do the Examiner then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. (Guidance (Step 2B)).


Evaluate Step 2A Prong One
(a) identify the specific limitation(s) in the claim that recites an abstract idea;  
(b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

	In TABLE 1 below, the Examiner identifies in italics the specific claim limitations that recite an abstract idea.

TABLE 1


Independent Claim 1
Analysis Under Revised Guidance
(a) A method of managing synchronization of data streams in a multi-tenant system comprising:

(b) tracking by a flow control mechanism a recent flow rate of at least one data stream
“tracking a recent flow rate of at least one data stream…” is an abstract idea, i.e., “a human activity and/or mental process”. For example, a 
determining by the flow control mechanism whether the flow rate of the at least one data stream varies from at least one related data stream
“determining…whether the flow rate of the at least one data stream varies from one related data stream” is an abstract idea, i.e., a human activity and/or mental process. For example, the person can determine that the downloading speed is slower/faster than average/expected speed.
(d) sending by the flow control mechanism a flow message to a flow controller via a common flow control channel to adjust a throughput of the at least one data stream at the flow controller to match with the at least one related data stream, in response to determining that the at least one data stream has varied from the at least one related data stream
“sending… a flow message to a flow controller …to adjust a throughput of the at least one data stream…, in response to determining that the at least one data stream has varied from the at least one related data stream ” is an abstract idea, i.e., “a human activity and/or mental process”. For example, the person can send an email/text message to an administrator requesting an increasing/decreasing of the download speed. 


In view of the above analysis, Claim 1 recites an abstract idea under the Revised Guidance because the limitations (b) – (d) each recite a human activity and/or a mental process. Independent claims 8, 15 also recite an abstract idea because it includes 
Dependent claims 2-7, 9-14, and 16-21 further recites additional limitations. However, these limitations are also recite abstract idea, i.e., “a human activity and/or a mental process” similar to the limitations of claims 1, 8 and 15 discussed above.  Particularly, claims 2-7, 9-14, and 16-21 further defines the steps of computing a current flow rate, comparing a current flow rate with a flow rate history, sending and storing message to indicate a change in flow rate and determining whether to adjust the flow rate. All of these steps can be perform by a person while downloading a file.   

Evaluate Step 2A Prong Two:
Evaluate whether the claim as a whole integrated the recited Judicial exception into a Practical Application of the exception. 

	Having determined that the claims recites a judicial exception, the analysis under the Guidance turns now to determining whether there are “additional element that integrate the judicial exception into a practical application”. The examiner determines whether the recited judicial exception is integrated into a practical application that exception by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.
	Independent claims 1, 8, 15 further recite limitations (a): “a flow control mechanism”, “a processor”, “a non-transitory machine-readable storage medium”, “a 
	 
Evaluate Step 2B:
Evaluate whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). The claim does not add any specific limitations beyond what is well-understood, routine, and conventional. Here, claims 1, 8, 15 recite “a flow control mechanism”, “a processor”, “a non-transitory machine-readable storage medium”, “a computing device”, which are mere generic computer components that are recited at a high level of generality, and, as disclosed in the specification, is also well-understood, routine, conventional activity when expressed at this high level of generality. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims do not provide an inventive concept (significantly more than the abstract idea) and is not eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin-Eytan et al. (US 2015/0256464 A1), hereinafter “Lewin”, and in view of Singh et al. (US 2019/0132387 A1), hereinafter “Singh”. 

As per claim 1, Lewin teaches a method of managing synchronization of data streams in a multi-tenant system comprising:
“tracking by a flow control mechanism a recent flow rate of at least one data stream” at [0018]-[0026] and Figs. 2-3;
(Lewin teaches the flow control unit 200 monitor, limit and adjust the rate at which data is published for each flow in the system. The flow control unit 200 is configured to calculate the average rate of the flow as well as the rate variance based on 
“determining by the flow control mechanism whether the flow rate of the at least one data stream varies from at least one related data stream” at [0019]-[0026];
(Lewin teaches the flows with peak rate higher than their maximum allowed rate (i.e., threshold flow rate) are identified by the flow control unit 200 tracking the length of the respective transmission buffering queues)
Lewin does not explicitly teach “sending by the flow control mechanism a flow message to a flow controller via a common flow channel to adjust a throughput of the at least one data stream at the flow controller to match with the at least one related data stream, in response to determining that the at least one data steam has varied from the at least one related data stream” as claimed. However, Singh teaches at Fig. 2 a method for dynamic flow control for stream processing which includes a flow control mechanism (i.e., “Controller 230”)  communicates with and a plurality of flow controllers  (i.e., Operators 211-215)  via a common flow controller.  Singh teaches at [0028] that the controller 230 monitors the flow of data as it progresses from the data source 210, through the pipeline of operators 211-215, to the target destination 220, and communicates with the operators to dynamically adjust the operating speed of one or more operators to unsure that the operators 211-215 as a whole are operating in sync. Singh teaches at [0033] that the controller 230 may slow down or speed up the input flow based on the speed of the target partition/table being written in the target destination 220. Within a database, the write speed can vary based on the target data partition. This method keep track of the historical write speed of the target partition and 

As per claim 2, Lewin and Singh teach the method of claim 1 discussed above. Lewin also teaches: “computing a current flow rate by a flow rate computation unit of a flow coordinator for the at least one data stream” at [0018]-[0026].

As per claim 3, Lewin and Singh teach the method of claim 1 discussed above. Lewin also teaches: “comparing a current flow rate of the at least one data stream by a flow rate examiner in a flow coordinator with a flow rate history to identify variation in recent flow rate for the at least one data stream” at [0018]-[0026].

As per claim 4, Lewin and Singh teach the method of claim 1 discussed above. Singh also teaches: “a flow coordinator of the flow control mechanism sends the flow message on the common flow control channel where the flow message indicates a change in flow rate for the at least one data stream, in response to determining a variance in the flow rate of the at least one data stream” at [0028]-[0036].

As per claim 5, Lewin and Singh teach the method of claim 1 discussed above. Singh also teaches: “storing flow messages from flow coordinators in a stream history by a stream flow controller” at [0028]-[0040].

As per claim 6, Lewin and Singh teach the method of claim 5 discussed above. Lewin also teaches: “determining by a stream flow adjustment computation unit of a stream flow controller whether to adjust a flow rate of the at least one data stream based on the stream history of related data stream” at [0018]-[0026].

As per claim 7, Lewin and Singh teach the method of claim 1 discussed above. Singh also teaches: “sending by stream flow controller a flow control message to a flow controller to adjust a flow rate of the at least one data stream” at [0028]-[0036].

Claims 8-21 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding the 101 rejection, Applicant argued that “the claims are not merely directed to mental/human, but recite specific elements that implement a mechanism to manage the data stream and in particular to send message to a flow controller via a common flow control channel to initiate that management”. On the contrary, sending a 
Applicant further argued that “[T]he Applicant also notes the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) explicitly states that for subject matter to be considered an Abstract Idea it must fall within one of three categories, namely, (a) Mathematical Concepts, (b) Certain Methods of Organizing Human Activity, and (c) Mental Processes. The Patent Office has failed to show the claims as falling into any of these categories”. On the contrary, the 101 rejection clearly states that the claims recite certain methods of organizing human activity and/or mental processes.
Applicant further argued that “The introduction of the claimed flow control mechanism is an improvement to event management technology for multi-tenant systems. On the contrary, the functionality of the flow control mechanism, as recited in the claims, is sending a flow control message to a flow controller, which are mere generic computer components that are recited at a high level of generality, and, as disclosed in the specification, is also well-understood, routine, conventional activity when expressed at this high level of generality. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claims do not provide an inventive concept (significantly more than the abstract idea) and is not eligible.
Applicant argument regarding the 102 rejection based upon Lewin has been considered but are moot in view of new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 6, 2021